from a judgment of the Ontario County Court (James R. Harvey, J), rendered October 27, 2004. The judgment convicted defendant, upon a jury verdict, of falsifying business records in the first degree and petit larceny.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her, upon a jury verdict, of falsifying business records in the first degree (Penal Law § 175.10) and petit larceny (§ 155.25). Contrary to defendant’s contention, the conviction of falsifying business records is supported by legally sufficient evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). The People presented evidence establishing that defendant “cause[d] a false entry in the business records of an enterprise” (Penal Law § 175.05 [1]), i.e., that she returned merchandise that she had not in fact purchased, and that she thereby “inten[ded] ... to aid or conceal [her] commission” of the crime of larceny (§ 175.10). Present—Pigott, Jr., P.J., Hurlbutt, Scudder, Smith and Pine, JJ.